HENRIOD, Chief Justice:
Appeal from denial of petition for writ of habeas corpus. Affirmed.
*197On February 7, 1966, in Case No. 10548, this Court denied the same kind of petition for insufficiency of facts stated to warrant the relief prayed.
The present case, on an almost identical petition, was denied by the trial court for the same reason, and is here on appeal. The trial court is affirmed for the same reason, the appellant, on review here, having referred to and submitted his appeal on the basis of No. 10548. We discern no substantial difference in the two cases and thus are fascinated by the jewel of consistency.
McDonough, crockett, callis-TER and TUCKETT, JJ., concur.